IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 1, 2009

              STATE OF TENNESSEE v. RASHAD G. ROBINSON

              Direct Appeal from the Circuit Court for Madison County
                        No. 08-327    Roger A. Page, Judge




                 No. W2009-00264-CCA-R3-CD - Filed May 17, 2010


A Madison County jury convicted the defendant, Rashad G. Robinson, of possession of
contraband in a penal institution, a Class C felony, two counts of misdemeanor assault, Class
A misdemeanors, and vandalism under $500, a Class A misdemeanor. The trial court
sentenced the defendant to six years in the Tennessee Department of Correction for the
felony conviction and eleven months, twenty-nine days in the county jail for each of the
misdemeanor convictions. The court ordered the defendant to serve the sentences
consecutively to each other and to case number 07-372. On appeal, the defendant challenges
the trial court’s jury instructions. Following our review, we affirm the judgments of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which T HOMAS T. W OODALL and JOHN
E VERETT W ILLIAMS, JJ., joined.

George Morton Googe, District Public Defender, and Paul Edward Meyers, Assistant Public
Defender, Jackson, Tennessee, for the appellant, Rashad G. Robinson.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Jerry Woodall, District Attorney General; and Ben Mayo, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                        Background

      In May 2008, a Madison County grand jury returned an indictment charging the
defendant, Rashad G. Robinson, with two counts of aggravated assault, Class C felonies,
possession of contraband in a penal institution, a Class C felony, and vandalism under $500,
a Class A misdemeanor. The parties presented the following evidence at the September 19,
2008, trial.

        Deputy Nick Rickman, of the Madison County Sheriff’s Department, testified that he
was on duty at the Criminal Justice Complex from 4:00 p.m. until 12:00 a.m. on December
22, 2007. That night, he was in the A pod, the maximum security wing of the jail, where the
defendant was housed in an isolation cell. At 10:00 p.m., the defendant had completed his
one hour of recreation time in the day room 1 adjacent to his cell when Deputy Rickman
approached the door to the day room, which was closed and locked, and instructed the
defendant to lockdown.2 Deputy Rickman explained that he normally gives inmates a few
minutes to gather their belongings and return to their cell. After instructing the defendant,
Deputy Rickman went to the control room. He noticed that the defendant had not returned
to his cell after three or four minutes passed, so he instructed the defendant over the intercom
to lockdown. Deputy Rickman then returned to the day room door, and he observed the
defendant:

        standing close to his cell door. . . . [H]e had what appeared to be a towel
        wrapped around the front of his face, covering his nose and mouth area, going
        all the way around to the back, tied in the back. [He observed] what appeared
        to be maybe strands of towels or socks wrapped around his hand, his knuckle
        area, and also his elbow area.
        ...
        [He observed] the same thing wrapped around portions of his lower body.

Deputy Rickman repeated his instruction for the defendant to lockdown, but the defendant
did not respond.

        On cross-examination, Deputy Rickman testified that he, Deputy Hogg, Deputy Jones
and Sergeant Lavenue opened the door to the day room. At that point, the defendant went
into his cell and grabbed socks containing bars of soap, one in each hand. Deputy Jones then
retrieved a shield from the control room. The four deputies entered the day room behind the
shield. They each had chemical spray, and they used one burst of spray on the defendant.
Deputy Rickman was unaware of any grievance that the defendant might have filed against


        1
          Deputy Rickman explained that the day room is equipped with showers and a telephone for the
inmates’ use.
        2
          Testimony at trial revealed that “lockdown” means the inmate enters his cell and closes the door.
The defendant is then secured in his cell. The deputies can unlock a cell door from the control room but
cannot lock a door. Cell doors lock automatically when closed.

                                                   -2-
other deputies. He was also unaware whether the defendant had requested to speak with a
sergeant, doctor, or mental health professional that day. Deputy Rickman stated that it was
possible that the defendant was in the isolation cell because other inmates jumped him and
that the defendant had been in the hospital for head injuries.

        Deputy Anthony Wayne Jones, of the Madison County Sheriff’s Department, testified
that he responded to a call for assistance from Deputy Rickman at 10:00 p.m. on December
22, 2007. He observed the defendant in the day room, wrapped in towels. He was concerned
because “that usually means that the inmate is preparing to fight.” Deputy Jones testified that
there was no one else with the defendant in the day room, that no one went inside to assault
him, and that, to his knowledge, no one had harmed the defendant. The defendant continued
to refuse instructions to lockdown until he entered his cell, at which point the deputies
instructed him to close the door. The defendant, however, exited his cell again, carrying two
socks with two bars of soap inside each sock. Deputy Jones testified that inmates are
allowed two bars of soap for hygiene purposes, and “[a]pparently [the defendant] had been
hoarding the other soap.” When the defendant came out of his cell with the socks and soap,
Deputy Jones went to the control room to retrieve a plexiglass shield that would cover most
of a person’s body because he had determined that the situation could result in bodily harm
to the deputies. The deputies had chemical spray as an offensive weapon, but they did not
have batons or other weapons.

        Deputy Jones was the first officer to enter the day room, behind the shield. They tried
to use chemical spray to subdue the defendant, but the spray was ineffective. As Deputy
Jones approached the defendant, he repeatedly struck the shield with the soap-laden socks.
The deputies backed the defendant into the back of the day room, and the defendant then
swung a sock at Deputy Jones, striking him in the forehead. The defendant also struck
Sergeant Lavenue, breaking the sergeant’s glasses. Deputy Jones testified that they tried to
restrain the defendant with handcuffs, but the defendant continued fighting. Deputy Jones
fell to the ground, and the defendant fell on top of him. The defendant repeatedly struck
Deputy Jones in the ribs with his fists. Eventually, the deputies got the defendant onto the
ground, handcuffed him, and placed him in his cell. They secured the cell and removed the
restraints through the flap in the door. Deputy Jones testified that the deputies did not use
any weapons other than the shield and the chemical spray. Deputy Jones said that he had
seen “the soap in the sock” before and considered it a dangerous weapon because of the force
with which someone could swing the sock. Deputy Jones believed that the weapon could
break bones or even kill someone. He testified that the defendant swung the socks with
enough force to push the shield back each time he struck. Deputy Jones demonstrated for
the court how the defendant used the socks.

      On cross-examination, Deputy Jones testified that he did not consider the defendant’s
behavior on the night of December 22, 2007, to be normal, but he and the other deputies did

                                              -3-
not discuss inmates’ mental health issues because it was not in their job description to
determine if someone is mentally fit. He did not refer the defendant to the medical
department that night because the defendant was not injured. Deputy Jones was unaware of
any grievances filed by the defendant against him. The defendant had been in altercations
with deputies in the past.

       On re-direct examination, Deputy Jones said that the defendant was in protective
custody because of altercations with other inmates. The defendant “[gave them] more
disciplinary problems than most.” Deputy Jones identified a picture of himself, taken on
December 22, 2007, which showed that the bridge of his nose was bruised following the
encounter with the defendant.

      Sergeant Owen Taylor Lavenue, of the Madison County Sheriff’s Department,
corroborated Deputy Rickman and Deputy Jones’s testimony. He identified a picture
showing his glasses that the defendant broke and the bruising on his face.

       On cross-examination, Sergeant Lavenue testified that he was the shift supervisor that
night. He knew that the defendant had been given his meals that day, but he did not know
whether the defendant ate his meals or the last time that the defendant showered. According
to Sergeant Lavenue, inmates knew that they first had to lockdown before he would discuss
“gripes” with them. Sergeant Lavenue said “[the defendant] had been there long enough to
know the protocol.” He did not know the defendant’s mental state that day. He believed the
defendant was not acting rationally. Sergeant Lavenue said, “[The defendant is] rational
when he wants to be. He’s aggressive when he doesn’t want to be.” Sergeant Lavenue did
not know when the defendant last saw a mental health provider, nor did he know whether the
defendant had received his medication that day.

        On re-direct examination, Sergeant Lavenue said the deputies cannot force an inmate
to eat, take showers, or take their medications. On re-cross-examination, he said he would
inform the nursing staff if an inmate refused to eat or take medications, and their records
would reveal that situation.

        The defendant testified that he had asked to talk to the sergeant, but the deputies
would not let him. He wanted to discuss with the sergeant about the deputies not doing their
jobs. He said that Deputy Jones had assaulted him before, resulting in a scar on his face, so
he got the socks with soap from his cell. The defendant said that inmates had jumped him
twice. Once the other inmates hit him with a metal showerhead, and he had to go to the
hospital for stitches. He said the deputies “antagonize[d]” him by calling him names and
“used to mess the phone up on purpose.” He believed the deputies sprayed pepper spray and
spit on his food. The defendant had previously filed a grievance against Deputy Jones, but
he did not get a response to the grievance.

                                             -4-
       The defendant testified that he did not swing the socks when the deputies came into
the day room. He said Deputy Jones held the shield with one hand and punched him in the
face with the other. The defendant “took a swing at him but [he] missed.” He then dropped
the soap and pushed Deputy Jones. When Deputy Jones fell to the ground, he jumped on
him. Another deputy stepped on his hand at that point. The defendant said he was wrapped
in towels for his protection. He denied assaulting the deputies and said that he was
protecting himself. He testified that he did not follow instructions to lockdown because he
did not see that the sergeant was with the deputies. The defendant said a psychiatrist
prescribed medication for him, but the medicine “made things worse,” so he stopped taking
it.

       Following the close of proof and deliberations, the jury returned their verdicts, finding
the defendant guilty of possession of contraband in a penal institution, two counts of
misdemeanor assault, and vandalism under $500. The trial court sentenced him as a Range
I standard offender to six years in the Tennessee Department of Correction for possession of
contraband and eleven months, twenty-nine days in the county jail for each of the
misdemeanor convictions. The court ordered the defendant to serve the sentences
consecutively to each other and to case number 07-372. The court denied the defendant’s
motion for new trial, and he timely perfected this appeal.

                                            Analysis

        On appeal, the defendant challenges the court’s jury instructions. Specifically, he
argues that it was error for the trial court to respond to the jury’s question about the
defendant’s mental capability by instructing them to only consider the defendant’s mental
state with respect to “intentional or knowing” conduct and not to instruct them to consider
his mental state with respect to his self-defense claim. The state responds that the court
sufficiently instructed the jury in the jury charge with regard to the defendant’s mental state
and his self-defense claim. We agree with the state.

        Under the United States and Tennessee Constitutions, a defendant has a right to trial
by jury. State v. Garrison, 40 S.W.3d 426, 432 (Tenn. 2000). A defendant also has a right
to a correct and complete charge of the law, so that each issue of fact raised by the evidence
will be submitted to the jury on proper instructions. Id. In evaluating claims of error in jury
instructions, courts must remember that “‘[j]urors do not sit in solitary isolation booths
parsing instructions for subtle shades of meaning.’” State v. Vann, 976 S.W.2d 93, 101
(quoting Boyde v. California, 494 U.S. 370, 380-381 (1990)). Therefore, we review each
jury charge to determine if it fairly defined the legal issues involved and did not mislead the
jury. See State v. Hall, 958 S.W.2d 679, 696 (Tenn. 1997). When the trial court’s
instructions to the jury correctly, fully, and fairly state the applicable law, it is not error to
refuse to give a special requested instruction. State v. Inlow, 52 S.W.3d 101, 107 (Tenn.

                                               -5-
Crim. App. 2000); State v. Forbes, 918 S.W.2d 431, 447 (Tenn. Crim. App. 1995). This
court must review the entire jury charge; we can find error only if, when read as a whole, the
charge fails to fairly submit the legal issues or misleads the jury as to the applicable law.
State v. Phipps, 883 S.W.2d 138, 142 (Tenn. Crim. App. 1994). The trial court has the
authority to give supplemental instructions in response to a question by the jury. State v.
Moore, 751 S.W.2d 464, 467; see also State v. Jim Gerhardt, No. W2006-02589-CCA-R3-
CD, 2009 WL 160930, at *13 (Tenn. Crim. App. at Jackson, Jan. 23, 2009). As a mixed
question of law and fact, our standard of review for questions concerning the propriety of
jury instructions is de novo with no presumption of correctness. State v. Smiley, 38 S.W.3d
521, 524 (Tenn. 2001).

        During jury deliberations, the jury asked the trial judge, “What is the mental capability
of the Defendant? Was medication used for his mental state or to control his behavior?” The
trial judge responded, “You should not concern yourselves with the Defendant’s mental
capability except as set forth in the jury instructions with respect to intentional and knowing
conduct.” The defense attorney objected to the instruction and asked that the judge include
an instruction for the jury to consider the defendant’s mental state in regard to the
reasonableness of his self-defense claim. The judge overruled the objection, concluding that
the requested instruction was included in the jury charge.

        The defendant testified that he acted to protect himself from the deputies; therefore,
his testimony fairly raised the issue of self-defense. The trial judge gave an approximately
four-page instruction on self-defense in the jury charge, and he defined both intentional and
knowing conduct. Concerning the reasonableness of the self-defense claim, the jury charge
reads in part:

              Included in the Defendant’s plea of not guilty is his plea of self-defense.

              If a Defendant was not engaged in unlawful activity and was in a place
       where he or she had a right to be, he or she would have no duty to retreat
       before threatening or using force against the alleged victim when and to the
       degree the Defendant reasonably believed the force was immediately
       necessary to protect against the alleged victim’s use or attempted use of
       unlawful force.

               If a Defendant was not engaged in unlawful activity and was in a place
       where he or she had a right to be, he or she would also have no duty to retreat
       before threatening or using force intended or likely to cause death or serious
       bodily injury if the Defendant had a reasonable belief that there was an
       imminent danger of death or serious bodily injury, the danger creating the
       belief of imminent death or serious bodily injury was real, or honestly believed

                                               -6-
       to be real at the time, and the belief of danger was founded upon reasonable
       grounds.

              In determining whether the Defendant’s use of force in defending
       himself was reasonable you may consider not only his use of force but also all
       the facts and circumstances surrounding and leading up to it.

               Factors to consider in deciding whether there were reasonable grounds
       for the Defendant to fear death or serious bodily injury from the alleged
       victims include but are not limited to any previous threats of the alleged
       victims made known to the Defendant; the character of the alleged victims for
       violence, when known to the Defendant; the animosity of the alleged victims
       for the Defendant, as revealed to the Defendant by the previous acts and words
       of the alleged victims; and the manner in which the parties were armed and
       their relative strengths and sizes.

        In reviewing the jury charge as a whole, we conclude that the trial court fully
instructed the jury regarding the defendant’s reasonable belief that he used necessary force
to protect himself. See Tenn. Code. Ann. § 39-11-611(b). Therefore, there was no need for
the judge to supplement the charge with an additional instruction on reasonableness, and the
trial court did not err by refusing defense counsel’s request to include such an instruction in
the court’s response to the jury’s question. See Inlow, 52 S.W.3d at 107. The defendant is
without relief in this matter.

                                         Conclusion

       Based on the foregoing reasons, we affirm the judgments of the trial court.




                                                    ___________________________________
                                                    J.C. McLIN, JUDGE




                                              -7-